J-S07034-20


    NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

     JOHN JAROSZEWICZ,                         : IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                         Appellant             :
                                               :
                  v.                           :
                                               :
     BUXTON ENTERPRISES, LLC D/B/A             :
     1-800-GOT-JUNK AND                        :
     WALTER KOLECKI,                           :
                                               :
                         Appellee              : No. 2637 EDA 2019

              Appeal from the Order Entered August 27, 2019
           in the Court of Common Pleas of Montgomery County
                  Civil Division at No(s): No. 2017-26353

BEFORE:       NICHOLS, J., KING, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                     FILED MAY 28, 2020

        John Jaroszewicz (Appellant) appeals the August 27, 2019 order which

denied his motion for reconsideration. Upon review, we quash this appeal.

        The trial court set forth the following factual and procedural history.

              Appellant instituted the action from which this appeal was
        taken by writ of summons filed in November 2017, against an
        entity called 1-800-GOT-JUNK, later revising the name of the
        entity on the docket to Buxton Enterprises, LLC, doing business as
        1-800-GOT-JUNK.[1] In a complaint filed in the action in February
        2018, Appellant sought damages for conversion, alleging that
        representatives of Buxton, acting on the instructions of Walter
        Kolecki, Appellant’s brother-in-law, had entered Appellant’s
        apartment and a shed he used, in which neither Kolecki nor
        Buxton had any right or interest, and removed items of Appellant’s
        personal property including cash without his knowledge or

____________________________________________


1Buxton Enterprises, LLC, d/b/a 1-800-GOT-JUNK, has not participated in this
appeal.


*Retired Senior Judge assigned to the Superior Court.
J-S07034-20


     consent, never to return them. Kolecki pled guilty to the crime of
     theft by unlawful taking of moveable property over the incident.

            Buxton filed an answer to the complaint, with new matter,
     and also a complaint against Kolecki, joining him to the action,
     and he answered, introducing new matter of his own. Earlier, in
     September 2016, Appellant had started suit against Kolecki over
     the same incident; in January 2019, [the trial court] consolidated
     the earlier action into this one, based on a stipulation submitted
     by all parties’ counsel.

           On April 8, 2019, the case went to compulsory arbitration
     pursuant to the Judicial Code, 42 Pa.C.S. § 7361, the
     Pennsylvania Rules of Civil Procedure, Pa.R.C.P. 1301, and local
     rule, Montg. Co., Pa.R.C.P. 1301. The board of arbitrators
     rendered an award in favor of Appellant and against Kolecki in the
     amount of $45,000, specifying $30,000 as punitive damages and
     $15,000 as legal fees. The arbitrators found, “[Appellant] has
     been previously compensated for all compensatory damages.” The
     arbitrators also found in favor of Buxton and against Appellant.

            The same day, the Prothonotary of [the trial court] entered
     the award of record on the docket and notified all parties’
     attorneys of its entry pursuant to Pa.R.C.P. 1307(a). Ordinarily,
     under Pa.R.C.P. 1307(c), “If no appeal is taken within thirty days
     after the entry of the award on the docket, the prothonotary on
     praecipe shall enter judgment on the award.” However, on the
     thirtieth day from entry of the award, May 8, 2019, Kolecki
     (through counsel) filed a petition entitled “Application to Mold
     Arbitration Award,” invoking another provision of that rule,
     Pa.R.C.P. 1307(d) []:

           Where the record and the award disclose an obvious
           and unambiguous error in the award in mathematics
           or language, the court, on application of a party within
           the thirty-day period allowed for appeal, may mold the
           award to the same extent and with the same effect as
           the court may mold the verdict of a jury. The filing
           of such an application shall stay all proceedings
           including the running of the thirty-day period for
           appeal until disposition of the application by the
           court. Any party may file a notice of appeal
           within the thirty-day appeal period prescribed


                                 -2-
J-S07034-20


              by Rule 1308(a) or within ten days after
              disposition of the application, whichever is later.

       [Pa.R.C.P. 1307(d) (emphasis added).]

             With the thirty-day period for appealing the award of
       arbitrators thus stayed under this provision, [the trial court]
       proceeded to consider Kolecki’s application. On June 20, 2019,
       [the trial court] denied it. Kolecki filed a motion for
       reconsideration, which [the trial court] denied in an order entered
       June 27[, 2019].

              Meanwhile, in apparent violation of the stay in effect under
       Pa.R.C.P. 1307(d) as a result of the filing of the application on May
       8[, 2019], on May 9[, 2019], Appellant had filed a praecipe to
       enter, and the Prothonotary had entered, judgment on the
       arbitrators’ award. On June 11[, 2019], Kolecki filed a petition to
       strike the judgment, and the [c]ourt [a]dministrator, pursuant to
       local rule, Montg. Co.[]R.C.P. 206.4(c), issued a rule to show
       cause and order to answer the petition within twenty days.
       Appellant did not comply, and the petition remains outstanding.

             On July 1, 2019, within the ten-day period after disposition
       of the application to mold the arbitrators’ award specified by
       Pa.R.C.P. 1307(d) (as enlarged by Pa.R.C.P. 106(b) by virtue of
       the tenth day, June 30, falling on a Sunday), Kolecki filed a notice
       of appeal of the arbitrators’ award under Pa.R.C.P. 1308. On July
       3, 2019, Appellant filed an application for relief entitled “Plaintiff’s
       Emergency Petition to Quash Defendant, Walter Kolecki’s, De
       Novo Appeal from Board of Arbitrators’ Decision.” On July 15,
       2019, the [c]ourt [a]dministrator scheduled the “emergency”
       application for hearing [on] July 17[, 2019….2]

             At the hearing on the motion, Appellant’s counsel presented
       the same … view set forth in the motion of interplay between Rule
       1307 and Rule 1308. Counsel seemed to argue, among other
       things, that because Kolecki’s application filed May 8[, 2019] was
____________________________________________


2 As noted by the trial court, pursuant to local rule, the emergency
motion should have been forwarded to the assigned judge, but in this
case, the court administrator forwarded it to the judge assigned to hear
the list of emergency matters that day. Trial Court Opinion, 11/4/2019,
at 3-4, quoting Montg. Co.[]R.C.P. 208.3(b)(2).

                                       -3-
J-S07034-20


     not a rule application to “mold” the arbitrators’ award within the
     meaning of Pa.R.C.P. 1307(d) & explanatory cmt.—1981, the
     application did not stay the normal thirty-day period for appealing
     the award set forth in Pa.R.C.P. 1308(a)(1), despite the clear
     implication, indeed statement, that the application did exactly
     that.

           At the conclusion of the hearing, the [trial court] ordered
     the parties, by August 1, 2019, to file briefs, with proposed orders,
     specially emphasizing,

           The parties are free to raise any legal issues presented
           at today’s hearing but should provide to the [trial
           court] those lower or appellate cases that address
           Rule 1307(d) language “[w]here the record and the
           award disclose an obvious and unambiguous error in
           the award in mathematics or language” to allow
           molding of the award to the same extent as the court
           may “mold the verdict of a jury.”

     Order, [7/18/2019] (quoting Pa.R.C.P. 1307(d)). The parties
     complied….

           On August 13, 2019, in a memorandum and order entered
     on the docket August 14, 2019, the [trial court] denied the
     “emergency” petition to quash Kolecki’s de novo appeal from the
     award of arbitrators timely filed within ten days of [the]
     disposition of the timely application to “mold” the award.

                                     ***

           The [trial court] found that Kolecki’s application to “mold”
     the award perhaps did not fall within the technical parameters of
     the limited grounds for such an application described in [Rule
     1307(d)] and comment, and was probably improvidently filed for
     that reason. However, that was not the question before [the trial
     court. The trial court] observed that the application had gone
     before [a different trial court judge] and he had simply denied it-
     -no doubt the fate of most improvident applications filed over the
     years in many different contexts. [The trial court] found, however,
     that the application had been timely filed under the rule, and that
     the appeal de novo had been timely filed within ten days after
     disposition of the application, as also required by the rule;


                                 -4-
J-S07034-20


       therefore, [Appellant’s] petition to quash the appeal had to be
       denied.

             On August 20, 2019, Appellant filed a motion for
       reconsideration of the [trial court’s] memorandum and order,
       pressing the same arguments and erroneous interpretations of the
       rules that the motion to quash the appeal had raised. On August
       21, 2019, [the trial court] issued a second opinion in the form of
       a memorandum and order addressing and denying the motion for
       reconsideration. On August 26, 2019, Appellant filed “Plaintiff’s
       Motion for Reconsideration and Clarification of This Court’s Orders
       Dated August 13, 2019 and August 21, 2019.” [The trial court]
       denied Appellant’s “Motion for Reconsideration and Clarification”
       in an order dated August 27[, 2019]….

Trial Court Opinion, 11/4/2019, at 1-6 (citations to record, asterisk, and some

parentheses omitted; party designations and some paragraph breaks altered).

       This appeal followed.3 On October 8, 2019, this Court issued an order

directing Appellant to show cause as to the basis of our jurisdiction over this

matter. Order, 10/8/2019, at 1. Citing Pa.R.A.P. 341 and interpretive case

law, we noted that an order denying a motion to quash an appeal of an award

of arbitrators is interlocutory, and further, that the denial of reconsideration

is generally not subject to review on appeal. Id. In his October 15, 2019

response, Appellant did not provide a basis as to why this Court has

jurisdiction over his appeal. Rather, he relied on Pa.R.C.P. 1307 and Stivers

Temp. Pers., Inc. v. Brown, 789 A.2d 292 (Pa. Super. 2001), to argue that

Kolecki’s de novo appeal of the arbitration award was untimely filed because


____________________________________________


3The trial court did not order Appellant to file a statement of errors complained
of on appeal pursuant to Pa.R.A.P. 1925(b), and none was filed. On November,
4, 2019, the trial court issued an opinion pursuant to Pa.R.A.P. 1925(a).

                                       -5-
J-S07034-20


it was filed more than 30 days after the award was entered on the trial court

docket. Response to Rule to Show Cause, 10/15/2019, at 1-3. He requested

this Court enter an order limiting Kolecki’s issue in his de novo appeal from

the arbitration award to only whether the trial court properly denied Kolecki’s

petition to mold the award. Id. By order entered October 24, 2019, this Court

discharged our show-cause order and deferred the issues of finality and

appealability of the trial court’s August 27, 2019 order to this panel for

consideration. Order, 10/24/2019, at 1.

      On appeal, Appellant presents one question for our review: “Whether

[Kolecki] should have been granted a de novo appeal after thirty [] days had

expired from the date of the compulsory arbitration decision.” Appellant’s Brief

at 7. According to Appellant, Kolecki untimely filed his notice of appeal of the

arbitrators’ award. He argues that Kolecki had no basis for filing an application

to mold the arbitration award as it did not disclose any obvious errors in

mathematics or language and thus, Kolecki cannot get the benefit of the stay

of the appeal period pursuant to Pa.R.C.P. 1307(d). Id. at 11-24. As such,

he believes Kolecki’s de novo appeal “should be limited to the molding issue.”

Id. at 13.

      We begin by pointing out that an appeal does not lie from the denial of

a motion for reconsideration. Erie Ins. Exch. v. Larrimore, 987 A.2d 732,

743 (Pa. Super. 2009) (“Denial of reconsideration is not subject to appellate

review.”) (citing Cheathem v. Temple Univ. Hosp., 743 A.2d 518, 521 (Pa.


                                   -6-
J-S07034-20


Super. 1999)). Thus, Appellant should have appealed from the denial of his

petition to quash Kolecki’s de novo appeal of the arbitration award, which was

docketed and sent to the parties on August 14, 2019. See Frazier v. City of

Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (“[A]n order is not appealable

until it is entered on the docket with the required notation that appropriate

notice has been given.”). Because the appeal was filed within 30 days of the

order docketed August 14, 2019, it is timely filed. Oliver v. Irvello, 165 A.3d

981, 983 n.1 (Pa. Super. 2017) (stating appeal does not lie from order denying

motion for reconsideration, but finding appeal was timely filed because it was

filed within 30 days of the date of entry of judgment), citing Pa.R.A.P. 903.

      Nonetheless, even if Appellant had appealed from the order docketed

on August 14, 2019, we must determine whether the order is appealable,

because appealability implicates our jurisdiction. In the Interest of J.M., 219

A.3d 645, 650 (Pa. Super. 2019). “Jurisdiction is purely a question of law; the

appellate standard of review is de novo and the scope of review plenary.” Id.

      Appellant does not address appealability in his brief. Kolecki argues the

order from which Appellant appeals is not a final order and his appeal must

be quashed. Kolecki’s Brief at 23. The trial court, relying on our rule-to-show-

cause order, determined Appellant’s appeal is interlocutory, not made

appealable by any rule or statute, and must be quashed for lack of this Court’s

jurisdiction. Trial Court Opinion, 11/4/2019, at 9-10.




                                  -7-
J-S07034-20


      “In this Commonwealth, there are few legal principles as well settled as

that an appeal lies only from a final order, unless otherwise permitted by rule

or statute.” McCutcheon v. Philadelphia Elec. Co., 788 A.2d 345, 349 (Pa.

2002). As our Supreme Court explained,

      Pa.R.A.P. 341 defines a “final order” in clear and unambiguous
      terms. In relevant part, Rule 341 provides that “[a] final order is
      any order that: (1) disposes of all claims and of all parties.…”
      Pa.R.A.P. 341(b)(1). In other words, an order satisfies the Rule’s
      definition if it ends the litigation as to all claims and as to all
      parties. Note to Pa.R.A.P. 341.

McCutcheon, 788 A.2d at 350. Notwithstanding Pa.R.A.P. 341, our appellate

rules permit, in certain circumstances, appeals from interlocutory orders.

      [I]n addition to an appeal from final orders of the Court[s] of
      Common Pleas, our rules provide the Superior Court with
      jurisdiction in the following situations: interlocutory appeals that
      may be taken as of right, Pa.R.A.P. 311; interlocutory appeals that
      may be taken by permission, Pa.R.A.P. [312]; appeals that may
      be taken from a collateral order, Pa.R.A.P. 313; and appeals that
      may be taken from certain distribution orders by the Orphans’
      Court Division, Pa.R.A.P. 342.

Commonwealth v. Garcia, 43 A.3d 470, 478 n.7 (Pa. 2012) (internal

quotations omitted), quoting McCutcheon, 788 A.2d at 349 n.6.

      “An order is not final … and thus is interlocutory unless it effectively puts

the litigant ‘out of court.’” Daws v. DeLuca, 428 A.2d 663, 664 (Pa. Super.

1981) (citation omitted). In Daws, we quashed an appeal of an order denying

a motion to quash an appeal of an arbitration award. We noted that the

appellants had not been put “out of court” and stated that “[a]n appeal does




                                   -8-
J-S07034-20


not lie from an order refusing to strike off an appeal from arbitrators, as such

an order is merely interlocutory.” 428 A.2d at 664 (citation omitted).

      As noted above, the instant appeal was improperly taken from the

August 27, 2019 order denying Appellant’s motion for reconsideration

However, even if Appellant had appealed from the August 14, 2019 order

denying his petition to quash Kolecki’s de novo appeal of the arbitration award,

it is not appealable because it is not a final order, does not end the litigation

as to all claims and parties, and does not effectively put Appellant “out of

court.” Pa.R.A.P. 341; McCutcheon, 788 A.2d at 350; Daws,428 A.2d at 664.

Further, no suggestion has been proffered by Appellant that jurisdiction arises

from any other rule or statute. Thus, we are without jurisdiction and must

quash this appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/28/20




                                   -9-